                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                   Case No. 20−31873
                                                                        Chapter 13
Shaveka Shantel McQueen ,

        Debtor.



                    ORDER SUSTAINING OBJECTION TO CLAIM(S)

        An objection was filed to the claim(s) of National Credit Systems, Inc.. Either a response
consenting to the objection was filed or no response has been filed within 30 days of the filing of
the objection. Pursuant to LBR 3007−1, it is

        ORDERED that the objection is SUSTAINED and the requested disposition allowed.


Dated December 12, 2020




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                Case No. 20-31873-WRS
Shaveka Shantel McQueen                                                                                               Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: blivingst                                                             Page 1 of 1
Date Rcvd: Dec 14, 2020                                               Form ID: osobjclm                                                          Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 16, 2020:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
4472631                    Email/Text: bankruptcy@nationalcreditsystems.com
                                                                                        Dec 14 2020 21:10:00      National Credit Systems, P. O. Box 312125,
                                                                                                                  Atlanta, GA 31131

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 16, 2020                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 12, 2020 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Larry E. Darby, Esq
                                   on behalf of Creditor Eagle Landing LDarbyEsq@knology.net bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Michael Brock
                                   on behalf of Debtor Shaveka Shantel McQueen bankruptcy@brockandstoutlaw.com
                                   bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Richard C. Dean, Jr.
                                   on behalf of Creditor Renaissance Properties L.L.C. rdean@mindspring.com,
                                   collector2@deanlawfirm.org;collector3@deanlawfirm.org

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com


TOTAL: 5
